Citation Nr: 1412523	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-17 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center
in St. Paul, Minnesota


THE ISSUE

Entitlement to basic eligibility to non-service-connected disability pension benefits.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from March 9, 1956, to March 9, 1959, in the U.S. Army National Guard (ANG) and a period of ACDUTRA from March 9, 1959, to October 19, 1961, in the U.S. Army Reserves (USAR).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which denied the Veteran's claim of entitlement to non-service-connected disability pension benefits.  The Veteran disagreed with this decision in March 2012.  He perfected a timely appeal in July 2012.

Because this appeal concerns a claim of entitlement to non-service-connected disability pension benefits, the PMC retains jurisdiction.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not have active service during a wartime period.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this case, however, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (finding that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).  Thus, any failure to notify and/or develop this claim under the VCAA cannot be considered prejudicial to the Veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran contends that he is entitled to non-service-connected disability pension benefits based on his ACDUTRA service in the ANG and USAR.

In order to establish basic eligibility for non-service-connected disability pension benefits, it must be shown that the Veteran had active military service during a period of war.  38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2013); 38 C.F.R. § 3.3(a)(3) (2013).  Along with other periods not applicable to this case, the relevant law and regulations recognize June 27, 1950, through January 31, 1955, and August 5, 1964, through May 7, 1975, as periods of wartime service.  38 U.S.C.A. §§ 101(29), (33) (West 2002 & Supp. 2013); 38 C.F.R. § 3.2 (2013).

When he filed his claim of entitlement to non-service-connected disability pension benefits in February 2012, the Veteran stated that he had served in the ANG from March 9, 1956, to March 9, 1959, and in the USAR from March 9, 1959, to October 16, 1961.  It appears that the Veteran's service treatment records were lost in the July 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC), and could not be reconstructed (as discussed below).  Information obtained from the Texas ANG in January 2014 confirmed that the Veteran served in the ANG from March 9, 1956, to March 9, 1959.

NPRC notified the Veteran in September 2011 that his service personnel records had been destroyed in a fire that occurred there in 1973.  NPRC subsequently confirmed to the RO in July 2012 that the Veteran's service personnel records were lost in the 1973 fire.  

In cases where the Veteran's service personnel records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Having reviewed the record evidence, the Board concludes that it is reasonably certain that the Veteran's service personnel records do not exist and further efforts to obtain them would be futile.

The Veteran has asserted that NPRC employees and VA employees have told him in telephone conversations that he was entitled to non-service-connected disability pension benefits.  He also asserted that, because he has been found to be disabled by the Social Security Administration (SSA) and is in receipt of SSA benefits, he is entitled to non-service-connected disability pension benefits.  The Board notes in this regard that any information that the Veteran allegedly was provided over the telephone by either NPRC or VA employees concerning his entitlement to non-service-connected disability pension benefits was contrary to the governing law and regulations and was provided to him in error.  The Board also notes in this regard that VA is not bound by any determination of SSA.  

The Board acknowledges that the Veteran had 2 periods of ACDUTRA in the ANG and USAR during peacetime.  The Veteran does not contend, and the evidence does not show, that he had any active service during a wartime period.  In summary, because the Veteran lacks qualifying active service during a period of war, the Board finds that the claim for non-service-connected disability pension benefits must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to basic eligibility to non-service-connected disability pension benefits is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


